DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/22
has been entered.
3.	The following is a final office action is a response to communications received on
01/13/22. Claims 1-3, 8-10 and 21-34 are currently pending and will be addressed
below.

Comment
It is noted that the claims are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Response to Amendment
4.	Applicant’s arguments filed 01/13/22 have been fully considered but they are not
persuasive as explained in the new rejection necessitated by the amendment below.

Claim Objections
5.	Claim 29 objected to because of the following informalities:
Claim 29 line 4, “an area of third” should read “an area of the third”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3, 8-10 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding Claims 1 and 26, the claims state “a second external surface of a first prosthesis” without mention of “a first external surface of a first prosthesis”. For purposes of examination the “first external surface” mentioned earlier in the claims is of a first prosthesis and the second external surface is of the first prosthesis. 
 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein (U.S. Publication 20130226036). 
Regarding Claim 26, Stein discloses a joint measurement system comprising: a measurement device configured to couple with a joint, wherein the measurement device comprises:
an upper housing having a first external surface, wherein the first external surface is a curved, concave surface (Figure 28 #2808) and includes a first surface, a second surface and a third surface (Figure 28 #2814 surfaces where sensors are attached) and an interior surface (the rest of the surface);
a bottom housing, wherein the upper housing couples to the bottom housing to form a hermetically sealed enclosure (Figure 28 #2810, Paragraph [0205] lines 1-3; 2810 can house electronic circuitry 2812 thereby protecting the active components from an external environment);
a shim coupled (Paragraph [0296] lines 9-17) to the bottom housing, wherein the shim is configured to couple the measurement device to a tray;
a first sensor (Figure 28 #2814, first) coupled to the first surface at a first predetermined radial location on the first external surface;
a second sensor (Figure 28 #2814, second) coupled to the second surface at a second predetermined radial location on the first external surface;
a third sensor (Figure 28 #2814, third) coupled to the third surface at a third predetermined radial location on the first external surface, and wherein a second external surface of a first prosthesis is curved and configured to couple to the first external surface only at the first surface, the second surface, and the third surface, wherein each of the first surface, the second surface and the third surface (Figure 28 #2814 surfaces) is not coplanar with the interior surface (Figure 28, the rest of the surface; and 
electronic circuitry coupled to the first sensor, the second sensor, and third sensor, wherein the electronic circuitry is configured to control a measurement process and transmit measurement data (Paragraph [0212] lines 18-24). 
Regarding Claim 27, Stein discloses the joint measurement system of claim 26, further including: a second prosthesis (Figure 29), wherein the measurement device couples to the second prosthesis (Paragraph [0208]).
Regarding Claim 28, Stein discloses wherein a force applied by the second prosthesis is normal to the first surface, the second surface, and the third surface, and wherein the first sensor, the second sensor, and the third sensor are oriented such that reaction forces are directed to a center of rotation (Paragraph [2010]).
Regarding Claim 29, Stein discloses wherein each of an area of the first surface, an area of the second surface, and an area of the third surface is equal to or larger than an area of the first sensor, an area of the second sensor, and an area of the third sensor, respectively (Figure 29, #2906, the area takes up equal surface to the sensors).  
Regarding Claim 30, Stein discloses wherein a plurality of shims are provided (Figure 48), wherein each shim of the plurality of shims has a different height (Paragraph [0296] lines 9-17). 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 8-10, 21-25 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (U.S. Publication 20130226036) in view of Clark et al. (U.S. Publication 20130204157).
Regarding Claim 1, Stein discloses a joint measurement system comprising:
a measurement device configured to couple to a joint (Figure 1) wherein the measurement device comprises:
an upper housing having a first external surface, wherein the first external surface is an external curved, concave surface (Figure 28 #2808) and includes a first surface, a second surface and a third surface (Figure 28 #2814 surfaces where sensors are attached);
a bottom housing wherein the upper housing couples to the bottom housing to form a hermetically sealed enclosure (Figure 28 #2810, Paragraph [0205] lines 1-3; 2810 can house electronic circuitry 2812 thereby protecting the active components from an external environment);
a shim coupled (Paragraph [0296] lines 9-17) to the bottom housing wherein the shim is configured to couple the measurement device to a tray;
a first sensor (Figure 28 #2814, first) coupled to the first surface at a first predetermined radial location on the first external surface;
a second sensor (Figure 28 #2814, second) coupled to the second surface of a second predetermined radial location on the first external surface;
a third sensor (Figure 28 #2814, third) coupled to the third surface of a third predetermined radial location on the first external surface;
wherein the first predetermined radial location, the second predetermined radial location, and the third predetermined radial location locations have an equal radius from a center of curvature of the first external surface, (As can be seen in Figure 29 the sensors 2906 are distributed at predetermined locations on the upper housing 2904, due to being on the same level they would have an equal radius from a center of curvature of the first external surface); and 
wherein a second external surface of a first prosthesis is curved and configured to couple to the upper housing (Figure 29 #2910, Paragraph [0208] lines 10-13) only at first surface, the second surface, and the third surface,
electronic circuitry coupled to the first sensor, the second sensor, and the third sensor, wherein the electronic circuitry is configured to control a measurement process and transmit measurement data (Paragraph [0212] lines 18-24). However Stein does not disclose wherein each of the first sensor, the second sensor, and the third sensor are provided under the first, second and third surfaces and wherein each of the first, second and third surfaces is raised with respect to a remaining portion of the first external surface. 
Clark teaches contact sensors and also teaches that it is well known in the art for each of the surfaces to be circular depending on the need (Paragraph [0018] lines 5-15). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein in view of Clark to have each of the first surface, the second surface, and the third surface be circular since it is well known in the art that the contact surface can replicate the shape in order to match the material characteristics of the setting it is used for (Paragraph [0018] lines 5-15).
Regarding Claim 2, Stein discloses further including: a second prosthesis (Figure 29 #2910) wherein the measurement device couples to the second prosthesis (Paragraph [0208]).
Regarding Claim 3, Stein discloses wherein a force applied by the first prosthesis is normal to the first surface of the first predetermined radial location, the second surface of the second predetermined radial location, and the third surface of the third predetermined radial location and wherein the first sensor, the second sensor, and third sensor sensors are oriented such that reaction forces are directed to a center of rotation (Paragraph [2010]).
Regarding Claim 8, Stein discloses wherein each of the first surface, the second surface, and the third surface is equal to or larger than an area of the first sensor, an area of the second sensor, and an area of the third sensor, respectively (Figure 29, #2906, the area takes up equal surface to the sensors). 
Regarding Claim 9, Stein discloses further comprising a plurality of shims (Figure 48), wherein each shim of the plurality of shims has a different height (Paragraph [0296] lines 9-17). 
Regarding Claim 10, Stein discloses wherein each shim of the plurality of the shims couples to the bottom housing of the measurement device ((Paragraph [0296] lines 9-17). 
 	Regarding Claim 21, Stein discloses a joint measurement system comprising: a measurement device configured to couple with a joint, wherein the measurement device comprises:
an upper housing having a first external surface, wherein the first external surface is curved (Figure 28 #2808) includes a first surface, a second surface and a third surface (Figure 28 #2814 surfaces where sensors are attached) and a fourth surface (the rest of the surface);
a bottom housing, wherein the upper housing couples to the bottom housing to form a hermetically sealed enclosure (Figure 28 #2810, Paragraph [0205] lines 1-3; 2810 can house electronic circuitry 2812 thereby protecting the active components from an external environment);
a shim coupled (Paragraph [0296] lines 9-17) to the bottom housing, wherein the shim is configured to couple the measurement device to a tray;
a first sensor (Figure 28 #2814, first) coupled to the first surface at a first predetermined radial location on the first external surface, 
a second sensor (Figure 28 #2814, second) coupled to the second surface at a second predetermined radial location on the first external surface;
a third sensor (Figure 28 #2814, third) coupled to the third surface at a third predetermined radial location on the first external surface
electronic circuitry coupled to the first sensor, the second sensor, and the third sensor, wherein the electronic circuitry is configured to control a measurement process and transmit measurement data (Paragraph [0212] lines 18-24). 

However Stein does not disclose wherein each of the first surface, the second surface, and the third surface is circular and protrudes outwardly from the fourth surface or wherein each of the first sensor, second sensor and third sensor are positioned below the first surface, the second surface, and the third surface.
Clark teaches contact sensors that it is well known in the art for each of the surfaces to be circular and protrude outwardly depending on the need in order to match the material characteristics of the setting it is used for (Paragraph [0018] lines 5-15) and wherein sensors are buried below the surface (Paragraph [0021]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein in view of Clark to have each of the first surface, the second surface, and the third surface be circular and protrude outwardly since it is well known in the art that the contact surface can replicate the shape and, optionally, the material characteristics of the setting it is used for (Paragraph [0018] lines 5-15) and wherein sensors are buried below the surface (Paragraph [0021]).
Regarding Claim 22, Stein discloses further including: a first prosthesis, wherein the measurement device couples to the first prosthesis (Figure 28); and a second prosthesis, wherein the second prosthesis (Figure 29 #2910) has a second external surface, and wherein the second external surface is curved and couples to the first external surface of the measurement device to support movement of the joint (Paragraph [0208]).
Regarding Claim 23, Stein discloses wherein a force applied by the second prosthesis is normal to the first surface, the second surface, and the third surface, and wherein the first sensor, the second sensor, and the third sensor are oriented such that reaction forces are directed to a center of rotation (Paragraph [2010]).
Regarding Claim 24, Stein discloses wherein each of the first surface, the second surface, and the third surface is equal to or larger than the first sensor, the second sensor, and the third sensor, respectively (Figure 29, #2906, the area takes up equal surface to the sensors).  
Regarding Claim 25, Stein discloses wherein a plurality of shims are provided (Figure 48), wherein each shim of the plurality of shims has a different height (Paragraph [0296] lines 9-17). 
Regarding Claim 31, Stein discloses wherein the measurement data includes, or is used to determine, a contact point of the first prosthesis with at least on of the first surface, the second surface, and the third surface. 
Regarding Claim 32, Stein discloses further comprising an electronic display configured to display the contact point (Figure 19, #2820). 
Regarding Claim 33, Stein discloses wherein the measurement data includes a measured force angle, and impingement is determined from the measurement force angle (Paragraph [0072] lines 21-26). 
Regarding Claim 34, Stein discloses further comprising an electronic display configured to display the determined impingement (Figure 19, #2820).   

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774